Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 1of7

Exhibit A
Case 5:21-cv-01006-EJD Doc ABE G14 A 09/21 Page 2 of 7 |

Regina Aleomendras

; ty = Clerk-Recorder
RECORDING REQUESTED BY: _ Sante cian eee aM

California TD Specialists

Atin: Teri Suyder CONF ORMED COPY
AND WHEN RECORDED TO: Gopy of document recar ot th eriginal.
AND MAIL TAX STATEMENT TO:
Mou Un Wong

1797 Shamrock Ave

Santa Clara, CA 95054

Forward Tax Statements te

the address given above

 

 

SPACE ABOVE LINE FOR RECORRER'S USE

TS #: 84556 Order #: 1474421 cad
Loan #: 399247269

TRUSTEE'S DEED UPON SALE

A.PLN.: 330-17-068 _ Transfer Tax: $980.10

The Grantees Herein was not the Foreclosing Beneficiary.

‘The Amount of the. Unpaid Debt was $958,062.03

The Amount Paid by the Grantee wag $397,000.00

Said Property is in the City of SUNNYVALH, County of Santa Clara

CALIFORNIA TD SPECIALISTS, AS TRUSTEE, as Trastee, (whereas so designated in the Deed of Trust
hereunder more particularly described or as duly appoinicd Trustee) does hcreby GRANT and CONVEY to

Mou Un Wong

(herein called Grantee) but without covenant or warranty, oxpressed or implied, all right title and interest conveyed

to and now held by it as Trustee under the Deed of Trast in and to the property situated in the county of Santa
Clara, State of Califomiia, described as follows:

Parcel A, as delineated upon that certain Map ontided "Recard of Suevey Map of a Portion of Section 11, 1.78 RZW, MDA, tying

within the City of Sunsyvale", fited fer record in the Office of the Recorder of the Cointy of Santa Clara, State of California, on
February 28th, 1988 in Hook 91 of Maps, at Paga 14,

This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by
CHRISTINA K. DAWSON, A MARRIED WOMAN, AS HER SOLE AND SEPARATE PROPERTY as
Trustor, dated 6/8/2019 of the Official Records in the office of the Recorder of Santa Clara, California under the
authority and powers vested in the Trustee designated in the Deed of Trust or as the duly appointed Trustee, default-
having occurred under the Deed of Trust pursuant to the Notice of Default and Election to Sell under the Deed of
Trust recorded on 6/13/2019, instrument number 24202964, Hook NA, Page NA of official records, Trustee having
complied with all applicable statutory requirements of the State of California and performed all duties required by
the Deed of Truat including sonding a Notice of Default and Election to Sell within ten days after its recording and a

Notice of Sale at least twenty days prior to the Sale Date by certified mail, postage pre-paid to each person entitled to
notice in compliance with California Civil Code 2924b.

Forward Tax Statements to the address given above

TT

Trustee's Deed Upon fale (GA) 151009

 
Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 3 of 7

TRUSTEE'S DEED UPON SALE

TS #: 84586
Loan #: 399247269
Order #: 147642 lead

All requirements per California Statutes regarding the mailing, personal delivery and publication of copies of Notice
of Defiult and Election to Sell under Deed of Trust and N otice of Trustee's Sale, and the posting of copies of Notice
of Trustee's Sale have been complied with. ‘Trusies, in compliance with said Notice of Trustee's safe and in exorcise
of its powers urider said Deed of Trust sold said real properly at public auction on 7/22/2020, Grantee, being the
highest bidder at said sale became the purchayer of said property for the amount bid, being $891,000.00, in lawful

money of the United States, in pro per, receipt thereof is hereby acknowledged in full/partial satisfaction of the debt
secured by said Deed of Trust.

In witness thereof, CALIFORNIA TD SPECIALISTS, AS TRUSTEE, as Trustee, has this day, caused its name to
be hereunto affixed by its officer thereunto duly authorized by its corporation by-laws,

"Date: 1/22/2020
ECIALISTS, AS TRUSTEE

  
    

  

a

PA RIC “IO S. INCE", VICE PRESIDENT

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed the
document to which chis certificate is attached, and not the truthfulness, accuracy, or validity of that dogument.

 

STATE OF California
COUNTY OF Grange

PRESIDENT who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s} is/are
-~-subscribed to the within instrument and acknowledged to se that he/she/they executed the same in hishher/their

authorized capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s)-acted, oxecvied the instramont, ‘

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is
true and correct,

On 7/30/2020 before me, TERI SNYDER Notary Public Personally appeared, PATRICIO 8, INCE, VICE

WITNESS my hand and official seal.

Signature of oy nS : (Seal)

t

ed

  
   
   

   

COMM. # 2185808
NOTARY PUELID © CALNomA 8
ORANGE COUNTY

Comm, Exp. APRIL 4, 2024

 
 

 
Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 4 of 7

Exhibit B

 
Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 5of7

THREE DAY NOTICE TG QUIT
(CCP Section 1161a)

TO: Christina K. Dawson, Alex S. Royappa, Daniel Royappa, Amol A Sinha, and
to all others in possession:

WITHIN THREE DAYS after the date of service upon you of this NOTICE, you

are required to quit and deliver up possession of the below-described premises to Mou Un
Wong, owner of said premises.

THE PREMISES which you are occupying have been foreclosed upon and title
has been transferred to the above-named owner and a Trustee’s Deed Upon Sale was
recorded on Aug 6, 2020; you are therefore required, pursuant to the provisions of
California Code of Civil Procedure Section 1161a, to vacate said premises.

YOUR FAILURE to comply with this NOTICE will result in the immediate
institution of legal proceedings against you to recover possession of said premises,
damages for unlawful detainer, and court costs. Should you fail to comply with this
NOTICE, an unlawful detainer action will be commenced against you pursuant to the

provisions of California Cade of Civil Procedure Section 1161a, and the above relief will
be sought.

THE PREMISES herein referred to are situated in the City of Sunnyvale, County

of Santa Clara, State of California, and the street address for said property is designated
as follows:

1693 S Mary Ave, Sunnyvale, CA

DATE:10/5/2020 fo /& [; 2020

Owner: Mou Un Wong fe ia

1797 Shamroel’os e, Santa Clara
Phone: 650-720-2136

 
Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 6 of 7

Notice to Any Renters Living At the Above-Referenced Property

The attached notice means that your home was recently sold in foreclosure and the new owner
plans to evict you. You should talk to a lawyer NOW io see what your rights are. You may
receive court papers in a few days. If your name is on the papers it may hurt your credit if you do
not respond and simply move out.

Also, if you do not respond within five days of receiving the papers, even if you are not named
in the papers, you will likely lose any rights you may have, In some cases, you can respond
without hurting your credit, You should ask a lawyer about it. You may have the right to stay in
your home for 90 days or longer, regardless of any deadlines stated on any attached papers. In
some cases and in some cities with a "just cause for eviction law," you may not have to move at
all. But you must take the proper legal steps in order to protect your rights.

How to Get Legal Help

if you cannot afford an attomey, you may be eligible for fice legal services from a nonprofit
legal services program. You can locate these nonprofit groups at the California Legal Services
Internet Web site (www.lawhelpea.org), the California Courts Online Self-Help Center
(www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association,
Case 5:21-cv-01006-EJD Document 1-2 Filed 02/09/21 Page 7 of 7

DECLARATION OF SERVICE OF NOTICE

I, the undersigned declare that at the time of service of the papers herein referred
to, I was at least eighteen (18) years of age, and that I served the following notice:

4 THREE DAY NOTICE TO QUIT

On the following occupant(s): Ch v1 Stn a kK Dawe
Alexs Royappa Danel Rounppa Amel O Sin he

on the & th day of Het ,2020.,

 

 

 

BY DELIVERING a copy for each of the above-named occupant(s) PERSONALLY

 

OR

 

 

 

 

OR

 

 

 

 

BY LEAVING a copy for each of the above-named occupant(s) with a person of suitable
age and discretion at the residence or usual place of business of the occupant(s), said
occupants being absent thereof,

AND MAILING by first class mail on said date a copy to each occupant by depositing
said copies in the United States Mail, in a sealed envelope, with postage fully prepaid,
addressed to the above-named occupant(s) at their place of residence.

BY POSTING a copy for each of the above-named occupani(s) in a conspicuous place on
ihe property therein described there being no person of suitable age or discretion to be
found at any known place of residence of said accupant(s);

AND MAILING by first class mail on said date a copy to each occupant(s) by depositing

witness

said copies in the United States Mail, in a sealed envelope, with postage fully prepaid,
addressed to the above-named occupant(s) at their place of residence

{ declare, under penalty of perjury, that the foregoing is true and correct and if called as a
to testify thereto, I could do so competently.

Executed this b day of Aet ,20 a at ig 48S MARY AY UE SumpelpCalifornia.

 

a
Declarant a
